DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-15, 17-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO2018/033897).
Regarding Claim 1, Zhang et al discloses a computer-implemented method for using machine learning model data across communications channels, the method comprising: creating a first communications session with a first user on a first channel (When an input is received from a chat user at 150, the input from the chat user is analyzed) (pages 12 and 13, paragraph [0057); processing a first natural language communication from the first user on the first channel using a first instance of a machine learning model (the input from the chat user is analyzed, at 152, to estimate the intent of the chat user) (pages 12 and 13, paragraph [0057); storing first machine learning model data from the first instance of the machine learning model to a data store (The task context based resource selector 530 may, when selecting other virtual agent(s), retrieve API related information and store it in an inter-agent communication configurations file 
Regarding Claim 2, Zhang et al discloses the computer-implemented method, wherein the first channel is a voice channel and the second channel is a text channel 
Regarding Claim 3 Zhang et al discloses the computer-implemented method, comprising determining that the second communications session is a continuation of the first communications session (the current service virtual agent may communicate with the selected virtual agent to gather information needed to continue the dialog with the user) (page 34, paragraph [00107]).
Regarding Claim 4, Zhang et al discloses the computer-implemented method, wherein determining that the second communications session is a continuation of the first communications session comprises one or more of: comparing a timestamp of the first communications session to a current time; comparing a first intent from the first communications session with a second intent from the second communications session;  determining that the first communications session includes an unresolved issue (Examples include that the chat user somewhat seems unhappy or upset, that the dialog has been long without a clear picture what the chat user wants, or that what the chat user is interested in is not what the virtual agent can handle) (pages 13 and 14, paragraph [0059]); or asking the first user.
Regarding Claim 7, Zhang et al discloses the computer-implemented method, wherein the first machine learning model data comprises a state of a neuron or an output of a machine learning model (the NLU based user intent analyzer 120 may utilize machine learning technique to train the NLU model based on real and simulated user-
Regarding Claim 8, Zhang et al discloses the computer-implemented method, comprising: obtaining an output of processing the second natural language communication with the second instance of the machine learning model (During the dialog between a virtual agent and a chat user, it may be routinely assessed, at 160, whether it is time to deliver information/service to the chat user) (pages 13 and 14, paragraph [0059]); and presenting information to the first user using the output (If it is determined, at 160, that it is time to deliver the desired service to the chat user, the service/information is delivered to the chat user at 164) (pages 13 and 14, paragraph [0059]).
Regarding Claim 9, Zhang et al discloses the computer-implemented method, wherein the information comprises one or more of a completion of text being entered by the first user; a suggestion of a text communication; information about a resource relevant to the second communications session; an intent of a communication; a transcript of speech; or a sentiment of a communication (The service agent router 125 in this example may receive the estimated user intent from the NLU based user intent analyzer 120 and determine one of the service virtual agents 140 based on the estimated user intent) (page 11, paragraph [0053]).
Claims 10 and 17 are rejected for the same reason as claim 1.
Regarding Claim 11, Zhang et al discloses the system, wherein the first user is a customer of a company and the first user is communicating with a first human agent during the first communications session (The human agent may also assess from time 
Regarding Claim 12, Zhang et al discloses the system, wherein the at least one server computer is configured to: determine an intent of the first natural language communication (The dynamic dialog state analyzer 210 may also estimate user intent based on the dialog state determined by analyzing the received user input) (page 15, paragraph [0063]); identify an information item from a third communication of the first communications session (Such gathered information may then be transmitted to the context-based action manager 540, which may then proceed to answer the user’s inquiry about hotel availability at the destination, if the next action is determined to be continuing with the dialog) (page 35, paragraph [00109]); and update a user interface presented to the first human agent to include the information item ) Such gathered information may then be transmitted to the context-based action manager 540, which may then proceed to answer the user’s inquiry about hotel availability at the destination, if the next action is determined to be continuing with the dialog) (page 35, paragraph [00109]).
Regarding Claim 13, Zhang et al discloses the system, wherein the at least one server computer is configured to: receive an input from the first human agent to transfer the customer to an automated workflow ((The human agent may also assess from time to time during the dialog, at 168, whether there is a need to route the chat user to a different agent, either virtual or human) (pages 12 and 13, paragraph [0057]); and initialize the automated workflow using the information item (If there is a need to route the chat user to other agent, the process proceeds to 154, where it is determined 
Regarding Claim 14, Zhang et al discloses the system, wherein the at least one server computer is configured to: store first session data from the first communications session to the data store (retrieve API related information and store it in an inter-agent communication configurations file 550 to enable the inter-agent communication handler 560 to proceed with the communication) (page 34, paragraph [00107]); and use the first session data during the second communications session (While invoking the inter-agent communication handler 560, the context based action manager 540 may provide information from the current dialog to the inter-agent communication handler 560 to appropriately conduct the inter-agent communication) (page 35, paragraph [00108]).
Regarding Claim 15, Zhang et al discloses the system, wherein the first session data comprises a state of a workflow (While invoking the inter-agent communication handler 560, the context based action manager 540 may provide information from the current dialog to the inter-agent communication handler 560 to appropriately conduct the inter-agent communication) (page 35, paragraph [00108]).
Regarding Claim 18, Zhang et al discloses the one or more non-transitory, computer-readable media, wherein the data store comprises an in-memory data store (retrieve API related information and store it in an inter-agent communication configurations file 550 to enable the inter-agent communication handler 560 to proceed with the communication) (page 34, paragraph [00107]).
Regarding Claim 19, Zhang et al discloses the one or more non-transitory, computer-readable media, wherein the first user is a customer of a company and the 
Regarding Claim 21, Zhang et al discloses the one or more non-transitory, computer-readable media, the actions comprising: generating a first universal log entry for the first natural language communication (natural language conversation history/data logs from all users) (pages 8 and 9, paragraph [0047]); storing the first universal log entry in a universal logs data store (The dynamic dialog state analyzer 210 record dialog logs including both the dialog states and other metadata related to the dialog, into the dialog log database 212) (page 15, paragraph [0063]); generating a second universal log entry for the second natural language communication (natural language conversation history/data logs from all users) (pages 8 and 9, paragraph [0047]); and storing the second universal log entry in the universal logs data store (The dynamic dialog state analyzer 210 record dialog logs including both the dialog states and other metadata related to the dialog, into the dialog log database 212) (page 15, paragraph [0063]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al in view of Brown et al. (US 10/088,972).
Regarding Claim 5, Zhang et al fails to teach the computer-implemented method, comprising: obtaining a description of the first communications session (conversation item may include a dialog representation representing a response or query of a virtual assistant or other information that is communicated between the virtual assistants) (col. 28, lines 10-32); and presenting the description of the first communications session to the first user on the second channel (one or more conversation items may be caused to be output via the conversation user interface to represent the communication between the virtual assistants) (col. 28, lines 10-32).
Brown et al teaches the computer-implemented method, comprising: obtaining a description of the first communications session; and presenting the description of the first communications session to the first user on the second channel.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhang with the teaching of Brown present the communication information to the user in order to enhance the user’s experience with the communication session.  
Regarding Claim 6, Zhang et al fails to teach the computer-implemented method, wherein the description of the first communications session comprises (i) a transcript of the first communications session or (ii) a summary of the first communications session.
Brown et al teaches teach the computer-implemented method, wherein the description of the first communications session comprises (i) a transcript of the first 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhang with the teaching of Brown present the communication information to the user in order to enhance the user’s experience with the communication session.  
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/11/2020 and 01/15/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1098.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Meteer et al. (US 2019/01080175) discloses a contact center analysis system that can receive various typed of communications from customers.
Zoller et al. (US 2019/0287512) discloses a system and method for providing automated natural language dialogue with customers.
Zoller et al. (US 10,332,505) discloses a system and method for providing automated natural language dialogue with customers.
Benkreira et al (US 10,395,648) discloses analysis of a topic in a communication relative to a characteristic of the communication.
Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATWANT K SINGH/Primary Examiner, Art Unit 2672